Citation Nr: 0940388	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  03-32 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating.  The Board remanded this claim 
for additional development in May 2006.  


FINDING OF FACT

The Veteran's right scapular instability, status post 
serratus palsy, post-operative flexor tendon transplant of 
the right thumb, and scar of the forehead have a combined 
disability rating of 50 percent.  His service-connected 
disabilities are not shown to be of such severity so as to 
preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met, and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  In reaching 
such a determination, the central inquiry is whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  Consideration may be given to 
the Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 
(1992).  The objective criteria provide for a total rating 
when there is a single disability or a combination of 
disabilities that result in a 100 percent schedular 
evaluation.  38 C.F.R. § 3.340(a)(2) (2009).  The subjective 
criteria provide for a TDIU when, due to service-connected 
disability, a Veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, 
where the Veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b) 
(2009).  

Here, the Veteran is service-connected for right scapular 
instability, status post serratus palsy, rated as 40 percent 
disabling; post-operative flexor tendon transplant of the 
right thumb, rated as 20 percent disabling; and scar of the 
forehead, rated as 0 percent disabling.  The combined 
disability rating is 50 percent.  38 C.F.R. § 4.25, Table I, 
Combined Ratings Table (2009).  He therefore does not meet 
the minimum schedular criteria for a TDIU.  38 C.F.R. 
§ 4.16(a) (2009).

However, it is the established policy of VA that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2009).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration of all cases of Veterans who are unemployable 
by reason of service-connected disabilities but who fail to 
meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  The rating board did not 
refer this case for extra-schedular consideration.  

The Board concludes that the Veteran is not unemployable due 
to his service-connected disabilities.  The Veteran contends 
that he worked part-time at a telecommunications company and 
in sales from 1994 until May 2001.  He alleges that his right 
scapular instability prevented him from working.  He reports 
having one year of college education.  

Post-service VA and private medical records dated from 
November 1979 to June 2003 show that the Veteran received 
intermittent treatment for complete denervation of the right 
serratus anterior, long thoracic nerve palsy, traumatic 
injury to the right hand with tendon transfers, vocal cord 
paralysis, winging of the right scapula and chronic 
impingement, mixed brachial plexopathy of the left upper 
extremity primarily involving high radial nerve lesion, acute 
C7 nerve root lesion, progressive motor weakness of the upper 
extremities, brachioplexitis, immobility of the thumbs and 
fingers, status post failed transplant surgery of the flexor 
tendon to the right thumb, status post fusion of the left 
wrist with resulting atrophy and diminished function of the 
fingers and left thumb, scapular instability, status post 
serratus anterior palsy, and high radial nerve palsy of the 
left upper extremity.  

In a January 1990 letter, a private physician stated that the 
Veteran was considered to be totally disabled for all forms 
of gainful employment for an indefinite period of time.  
However, that physician did not specify whether the Veteran 
was unable to be gainfully employed solely due to his 
service-connected disabilities.  


A June 2003 letter from a private physician stated that the 
Veteran was unable to use his left upper extremity secondary 
to a motor vehicle accident in 1986.  The physician also 
asserted that the Veteran's service-connected disabilities on 
his right upper extremity caused it to be incapable of 
functioning in any meaningful fashion for purposes of any 
kind of labor or sophisticated distal motor skills such as 
protracted writing or typing.  

The Veteran's vocational rehabilitation records show that his 
vocational future was guarded.  It was believed that he could 
benefit from a basic education program for cognitive re-
learning.  An August 2001 assessment and mental status 
interview found that the Veteran had dementia due to head 
trauma with behavioral disturbance and depressive disorder, 
not otherwise specified.  The physician opined that the 
Veteran could not meet the demands of unskilled work and that 
he had a marked impairment in social and adaptive 
functioning.  The physician stated that the Veteran's 
achievement of a vocational goal was not currently reasonably 
feasible.  The physician further asserted that it was not 
likely that the Veteran had the cognitive ability to 
effectively use a computer and that remedial training in 
basic skills was not likely to be successful given his 
limited cognitive abilities.  

On VA examination in June 2009, the examiner diagnosed the 
Veteran with hypertension, gastroesophageal reflux disease, 
erectile dysfunction, right long thoracic nerve of Bell 
paraplegia, left brachial plexopathy, dysfunction of all 
flexor tendons of the fingers of the right hand, dysfunction 
of the left hand as a clawhand, right shoulder partial 
ankylosis due to right winged scapula, partial ankylosis of 
the right wrist, left shoulder partial ankylosis, mild left 
acromioclavicular joint disease, left wrist ankylosis, scars 
of right posterior shoulder stabilization, scars obtained in 
transfers and free tendon grafts for right flexor pollicis 
longus tendon laceration, scars of tendon transfers of the 
left forearm, scar of the right lateral thigh, scar of the 
left lateral Achilles tendon region, cervical degenerative 
disc and joint disease, L5-S1 degenerative lumbar disc 
disease, bilateral mild sacroiliac degenerative joint 
disease, status post excision of benign neurofibroma on the 
skin of the left superior-anterior chest wall, status post 
successful fulguration of seborrheic keratoses of the left 
temple, xerosis of the skin of the lower extremities, dry 
eyes, and cataracts of both eyes.  The Veteran's skin 
disabilities, scars, eye disabilities, hypertension, 
gastroesophageal reflux disease, and erectile dysfunction 
were not found to have any effect on his employment.  His 
lumbar spine and sacroiliac conditions, although not service-
connected, were found to prevent him from bending, stooping, 
or lifting.  The examiner stated that the Veteran's left 
brachial plexopathy resulted from a 1986 motor vehicle 
accident and caused a clawhand situation.  The examiner found 
that the Veteran had paresthesias in his left hand and was 
unable to do any fine work in the left hand, such as writing, 
using screwdrivers, or using bolts or nuts.  The Veteran was 
also found to be unable to hammer with his left hand.  
Regarding the Veteran's service-connected right shoulder, 
right wrist, and right hand conditions, the examiner opined 
that those disabilities prevented him from lifting anything 
repetitively over 10 pounds or lifting anything for one 
repetition over 20 pounds.  The Veteran was found to be 
unable to work over chest height with the right arm, and the 
drowsiness he experienced as a result of his right shoulder 
disability medications prevented him from operating motor 
vehicles or machinery, watching television monitors, 
answering a phone, climbing ladders, or standing in 
precarious places.  

The Veteran asserts that he is no longer able to work due to 
his right scapular instability, status post serratus palsy, 
post-operative flexor tendon transplant of the right thumb, 
and scar of the forehead, but there is no indication that his 
service-connected disabilities preclude him from all gainful 
employment.  The Veteran's forehead scar was not seen to 
interfere with his employment at all.  His right scapular 
instability and post-operative flexor tendon transplant of 
the right thumb were found to limit his ability to lift heavy 
objects or work over chest height with the right arm.  The 
drowsiness from his right shoulder disability medications 
also prevented him from operating motor vehicles and 
machinery, watching monitors, answering a phone, climbing 
ladders, or standing in precarious places.  However, despite 
the limitations to certain types of employment, the Veteran's 
service-connected disabilities have not been found to 
preclude him from all gainful employment.  The Board 
therefore concludes that this case presents no unusual or 
exceptional circumstances that would justify a referral of 
the total rating claim to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  There 
is no evidence of anything out of the ordinary, or not 
average, in the Veteran's situation regarding his service-
connected disabilities.  While the evidence shows that the 
Veteran is unemployable due to all of his disabilities, 
including his nonservice-connected disabilities, the Board 
finds that the evidence does not show that he is unable to 
secure or follow a substantially gainful occupation due 
solely to his service-connected disabilities.  The evidence 
shows that his service-connected conditions affect his 
abilities to a great degree, but there is no evidence that he 
is unable to secure or follow any type of substantially 
gainful employment solely and specifically as a result of 
these conditions.  The Board finds that the medical evidence 
does not show that the Veteran's service-connected 
disabilities preclude his obtaining or maintaining employment 
as long as he does not lift heavy objects, stand in 
precarious places, or perform duties that would be affected 
by his drowsiness.  Therefore, the Board finds that the 
evidence does not show that all gainful employment is 
precluded by his service-connected disabilities.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the Board finds 
that the preponderance of the evidence is against the claim.  
Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002; a rating 
decision in April 2003; and a statement of the case in March 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2009 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


